DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 20-22 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 12 and 17 have, respectively, been amended to recite “a second lateral tactile feature collectively forming an ‘L’ shape with the first lateral tactile feature” and “a first lateral tactile feature forming an ‘L’ shape with a second lateral tactile feature”. It appears that Applicant is attempting to the claim the configuration shown in Fig 23 with tactile features 116 and 118, but these tactile features do not form an “L” shape because the features 116 and 118 do not abut/are not directly connected to one another (in the letter “L” the vertical line forming the “l” and the horizontal line forming the “_” abut/are directly connected to one another forming one single element). Because features 116 and 118 do not abut/are not directly connected to one another, they do not “form an ‘L’ shape” as claimed. Accordingly, these limitations constitute new matter and render claims 12-17, 20-22 and 30 as failing to comply with the written description requirement. In order to claim the arrangement of features 116 and 118 seen in Fig 23 and avoid a new matter objection, the Examiner suggests incorporating language directed to each feature having a major axis and these major axes intersecting perpendicularly to one another (since Fig 23 shows features 116 having a major axis in the horizontal directional and feature 118 having a major axis in the vertical direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0030815) in view of Christensen et al. (PG PUB 2007/0073270).
Re claim 12, Csincsura discloses a fluid connector (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for use with an infusion set (the italicized text constitutes functional language and therefore “an infusion set” is not a part of the claimed invention; this limitation is met in view of Fig 1 which shows tubing extending from the latching portion 2), the fluid connector comprising: a fluid path portion 1, comprising a cannula (not labeled but seen in Fig 2; “catheter”, Para 28) integral with and extending distally along a first axis (running vertically in Fig 3) from a proximal interior surface of the fluid path portion (as seen in Fig 2; it is noted that the proximal direction is upward in Fig 3 and the distal direction is downward in Fig 3); and a latching portion 2 secured to the fluid path portion (as seen in Fig 2,3) and having a pair of displaceable arms 13, each arm comprising: a connector latch (labeled in annotated Fig A below) disposed at a first, cantilevered end of the arm (as seen in Fig 1, Fig A below); and an activation lever (labeled in annotated Fig A below) disposed at an opposite cantilevered end of the arm (as seen in Fig 1, Fig A below) and extending along a second axis (running horizontally in Fig 3), not parallel to the first axis (as seen in Fig 3, the axes are perpendicular to one another), wherein a rearmost portion (the portion that is right-most in Fig 1) of the activation lever includes a first lateral tactile feature (as seen in Fig 1, there are three tactile features formed on each activation lever; the right-most of these tactile features are the “first lateral tactile feature”) comprising a ridge (as seen in Fig 1) and a proximal portion (the portion of the activation lever that comprises the left two tactile features of Fig 1) of the activation lever includes a lateral tactile feature (the two left-most tactile features of Fig 1) to prevent slippage of the fluid connector from a user's grasp (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”). Csincsura does not explicitly disclose that the first and second lateral tactile features collectively form an “L” shape”. 
Christensen, however, teaches a substantially similar latching portion 30 (Fig 3B; it is noted that all reference characters refer to Fig 3B unless otherwise noted) having a pair of displaceable arms 180, each arm comprising a connector latch (labeled in annotated Fig B below) disposed at a first, cantilevered end of the arm (as seen in Fig 3B, Fig B below and in view of Para 16 that refers to arm 180 as a “cantilevered”) and an activation lever (labeled in annotated Fig B below) disposed at an opposite cantilevered end of the arm (as seen in Fig 3B, Fig B below), wherein a rearmost portion (the portion that is right-most in Fig 3B) of the activation lever includes a first lateral tactile feature (labeled in annotated Fig B below) comprising a ridge (as seen in Fig 3B) and a proximal portion (the portion of the activation lever that comprises the four left tactile features of Fig 3B) of the activation lever includes a second lateral tactile feature (the four left-most tactile features of Fig 3B, labeled in Fig B below) collectively forming an “L” shape with the first lateral tactile feature (as seen in Fig 3B and Fig B below, the second lateral tactile feature lies along one axis that runs along the radially-outward facing surface of the activation lever – forming the “l” of the “L” shape – while the first lateral tactile feature lies along another axis that runs perpendicular to the one axis and spans a width larger that the width of the activation lever, thus having a portion that is radially outward of the activation lever and a portion that is radially inward of the activation lever – forming the “_” of the “L” shape; this shape is highlighted in the second arm of Fig B below).
Like the lateral tactile features of Csincsura, Christensen teaches that the lateral tactile features provide a handle that facilitates attachment and removal movement of the arm (Para 16). Therefore, since the tactile features of Csincsura and Christensen achieve the same result, they were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the form of Christensen’s lateral tactile features (where the second lateral tactile feature protrudes only radially-outward from the arm but the first lateral tactile features protrudes both radially-inward and radially-outward from the arm) in place of Csincsura’s lateral tactile features (where both the first and second lateral tactile features protrude only radially-outward from the arm) since it has been held that substituting art-recognized equivalent parts of an invention involves only routine skill in the art. Additionally, it would have been an obvious matter of design choice to modify the shape of the first lateral tactile feature to protrude both radially-outward and radially-inward from the arm) since such a modification would have involved a mere change in the form or shape of a component and a change in form or shape is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would recognize that modifying the first lateral tactile feature in this way would result in the two lateral tactile features collectively forming an “L” shape as claimed.

    PNG
    media_image1.png
    676
    831
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    700
    media_image2.png
    Greyscale

Re claim 13, Csincsura discloses that the second lateral tactile feature comprises a plurality of laterally cantilevered posts (as seen in Fig 1 and 2, each of the tactile features protrudes from the lever but moved laterally with the lever; therefore, one of ordinary skill in the art would recognize the two left-most tactile features on the activation lever as laterally cantilevered posts), each post extending laterally outward (as seen in Fig 1,2) and having a central axis (extending into the page in Fig 3) substantially perpendicular to the first and second axes (as seen in Fig 1, the first axis runs vertically, the second axis runs left to right and the third axis runs into and out of the page). As set forth in the rejection of claim 12 above, it is only the first lateral tactile feature that has been modified in view of Christensen and the second lateral tactile feature of Csincsura remains the same.
Re claim 14, Csincsura discloses that the laterally cantilevered posts are substantially rectangular solids (as seen in Fig 1 and 2, one of ordinary skill in the art would recognize each of the posts as substantially rectangular solids).  As set forth in the rejection of claim 12 above, it is only the first lateral tactile feature that has been modified in view of Christensen and the second lateral tactile feature of Csincsura remains the same.
Re claim 15, Csincsura/Christensen discloses all the claimed features except that the laterally cantilevered posts are substantially cylindrical. However, it would have been an obvious matter of design choice to modify the posts to be substantially cylindrical in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of a substantially cylindrical shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to form the posts in a substantially cylindrical shape since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. It is noted that claim 15 has additionally been rejected with art below.
Re claim 16, Csincsura/Christensen discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. However, it would have been an obvious matter of design choice to modify the posts to be polygon in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of a polygon shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to form the posts in a polygon shape since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. It is noted that claim 16 has also been rejected with art below.
Re claim 17, Csincsura discloses a fluid connector (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a fluid path portion 1, comprising a cannula (not labeled but seen in Fig 2; “catheter”, Para 28) integral with and extending from an interior surface of the fluid path portion (as seen in Fig 2); and a latching portion 2 secured to the fluid path portion (as seen in Fig 2,3) and having a pair of displaceable arms 13, each arm comprising: a connector latch (labeled in annotated Fig A above) disposed at a first, cantilevered end of the arm (as seen in Fig 1, Fig A above); and an activation lever (labeled in annotated Fig A above) disposed at an opposite cantilevered end of the arm (as seen in Fig 1, Fig A above), wherein the activation lever includes a first lateral tactile feature (as seen in Fig 1, there are three tactile features formed on each activation lever; the right-most of these tactile features are the “first lateral tactile feature”) and a second lateral tactile feature (the two left-most tactile features of Fig 1) to prevent slippage of the fluid connector from a user's grasp along the first axis (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”). Csincsura does not explicitly disclose that the first and second lateral tactile features form an “L” shape”. 
Christensen, however, teaches a substantially similar latching portion 30 (Fig 3B; it is noted that all reference characters refer to Fig 3B unless otherwise noted) having a pair of displaceable arms 180, each arm comprising a connector latch (labeled in annotated Fig B above) disposed at a first, cantilevered end of the arm (as seen in Fig 3B, Fig B above and in view of Para 16 that refers to arm 180 as a “cantilevered”) and an activation lever (labeled in annotated Fig B below) disposed at an opposite cantilevered end of the arm (as seen in Fig 3B, Fig B below), wherein the activation lever includes a first lateral tactile feature (labeled in annotated Fig B above) forming an “L” shape (highlighted in Fig B above) with a second lateral tactile feature (the four left-most tactile features of Fig 3B, labeled in Fig B below) (as seen in Fig 3B and Fig B above, the second lateral tactile feature lies along one axis that runs along the radially-outward facing surface of the activation lever – forming the “l” of the “L” shape – while the first lateral tactile feature lies along another axis that runs perpendicular to the one axis and spans a width larger that the width of the activation lever, thus having a portion that is radially outward of the activation lever and a portion that is radially inward of the activation lever – forming the “_” of the “L” shape).
Like the lateral tactile features of Csincsura, Christensen teaches that the lateral tactile features provide a handle that facilitates attachment and removal movement of the arm (Para 16). Therefore, since the tactile features of Csincsura and Christensen achieve the same result, they were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the form of Christensen’s lateral tactile features (where the second lateral tactile feature protrudes only radially-outward from the arm but the first lateral tactile features protrudes both radially-inward and radially-outward from the arm) in place of Csincsura’s lateral tactile features (where both the first and second lateral tactile features protrude only radially-outward from the arm) since it has been held that substituting art-recognized equivalent parts of an invention involves only routine skill in the art. Additionally, it would have been an obvious matter of design choice to modify the shape of the first lateral tactile feature to protrude both radially-outward and radially-inward from the arm) since such a modification would have involved a mere change in the form or shape of a component and a change in form or shape is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would recognize that modifying the first lateral tactile feature in this way would result in the two lateral tactile features collectively forming an “L” shape as claimed.
Re claim 21, Csincsura discloses that the first axis is substantially perpendicular to the second axis (as seen in Fig 3).
Re claim 22, Csincsura discloses that the fluid path portion includes a stop 8 (Fig 2) fixedly disposed thereon; the activation levers each include a lateral inward protrusion 17 (Fig 2); and the inward protrusions and the stop are configured to reach a releasing position in which the activation levers contact the stop and are substantially parallel (as seen in Fig 2, Para 34).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0030815)/Christensen et al. (PG PUB 2007/0073270) in view of Shaw et al. (PG PUB 2010/0317999).
Re claim 15, Csincsura/Christensen discloses all the claimed features except that the laterally cantilevered posts are substantially cylindrical. However, Shaw teaches a lever 24 (Fig 1) including a plurality of cantilevered posts 32 (Fig 2) that are substantially cylindrical (Applicant defines the term “substantially” to mean “mostly or entirely” in paragraph 17 of the Specification; as seen in Fig 2,3 and 5, the posts are shaped as semi-cylinders and thus are “substantially cylindrical’ in shape) for the purpose of forming a finger gripping surface (Para 31). This is the same result and purpose as the cantilevered posts of Csincsura. Since the substantially cylindrical shape of Shaw’s posts achieve the same result as the shape of Csincsura's posts, these shapes were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute substantially cylindrical shaped posts, as taught by Shaw, in place of Csincsura’s posts since it has been held that substituting parts of an invention involves only routine skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0030815)/Christensen et al. (PG PUB 2007/0073270) in view of Shemesh (PG PUB 2017/0209682).
Reclaim 16, Csincsura/Christensen discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. Shemesh, however, teaches an activation lever 206 (Fig 1) including a plurality of cantilevered posts 208 (Fig 1A,1B) that are polygons (as seen in Fig 1B, the polygon being a rectangle) for the purpose of forming a finger engagement surface (Para 57). This is the same result and purpose as the cantilevered posts of Csincsura. Since the polygon shape of Shemesh’s posts achieves the same result as the shape of Csincsura’s posts, these shapes were art- recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute polygon-shaped posts, as taught by Shemesh, in place of Csincsura’s posts since it has been held that substituting parts of an invention involves only routine skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0020815)/Christensen et al. (PG PUB 2007/0073270) in view of Larsen et al. (US Pat 5,968,011).
Re claim 20, Csincsura discloses that a proximal exterior surface (the surface indicated by the reference line of reference character 1 in Fig 1) of the fluid path portion has a flattened portion substantially parallel to the second axis (as seen in Fig 3). Csincsura/Christensen does not disclose a third tactile feature centered about a longitudinal axis of the cannula to aid a user in connecting the fluid connector with an infusion set base. Larsen, however, teaches a substantially similar fluid connector (as seen in Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) comprising a fluid path portion 2 with a cannula 13 (Fig 5) extending along a first axis (running vertically in Fig 5) and a latching portion 4 that extends along a second axis (extending horizontally in Fig 5), wherein a proximal exterior surface (the surface which the reference line for reference character 2 is attached in Fig 2) of the fluid path portion has a flattened portion (as seen in Fig 5) substantially parallel to the second axis (as seen in Fig 5) and includes a third tactile feature 7 (as seen in Fig 7, hole 7 is a recess; one of ordinary skill in the art would recognize that a recess would be tactile) centered about a longitudinal axis of the cannula (Col 5, Lines 45-54) to aid in a user connecting the fluid connector with an infusion set base (it is noted that the italicized text is a functional limitation and therefore “an infusion set base” is not a part of the claimed invention) for the purpose of aiding in insertion of the cannula (by allowing an insertion needle to be placed therethrough; Col 5, Lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Csincsura/Christensen to include a third tactile feature centered about a longitudinal axis of the cannula, as taught by Larsen, for the purpose of aiding in insertion of the cannula (Col 5, Lines 52-54).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0020815)/Christensen et al. (PG PUB 2007/0073270)/Larsen et al. (US Pat 5,968,011) in view of Beasley et al. (PG PUB 2006/0224129).
Re claim 30, Csincsura/Christensen as modified by Larsen in the rejection of claim 20 above discloses the third tactile feature but does not disclose that it comprises a plurality of arcuate ribs centered about the longitudinal axis of the cannula. Beasley, however, teaches providing a tactile feature comprising a plurality of arcuate ribs 140 (Fig 32; Para 74) centered about a central axis of a structure through which a needle is intended to be inserted (like the location of hole 7 in Larsen) for the purpose of indicating the longitudinal axis where the needle should be inserted (Para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Csincsura/Christensen/Larsen to include the third tactile feature with a plurality of arcuate ribs (surrounding hole 7 of Larsen), as taught by Beasley, for the purpose of indicating the longitudinal axis where the needle should be inserted (Para 65).

Response to Arguments
Applicant’s arguments filed 6/24/2022 have been fully considered but are not persuasive.
Regarding Applicant’s arguments that claims 1, 9 and 10 should not be withdrawn from examination, the Examiner respectfully disagrees. 
Applicant asserts that the Examiner has indicated Group I and Group II (which incorporates the claims previously set forth Group III) as being mutually exclusive; however, the Examiner disagrees since neither the Restriction Requirement dated 7/9/2021 or the Detailed Actions dated 9/20/2021 and 3/23/2022 have identified Groups I and II as being mutually exclusive. Therefore, this assertion and the arguments accompanying it are not persuasive.
Applicant argues that dependent claim 20 includes features from independent claim 1 and therefore, Group I should be included in the examination because claim 20 is included in the examination. The Examiner respectfully disagrees because claim 1 requires a tactile feature of a fluid connector to be “raised” while claim 20 does not require the third tactile feature of the fluid path to be “raised”; therefore, claim 20 (and Group II) does not include the features of claim 1 (and Group I). Therefore, a search for Group II would not require a search for Group I, rendering the groups distinct.
Regarding Applicant’s arguments directed to claims 12 and 17 that Csincsura does not disclose that the first and second lateral tactile features form an “L” shape as is presently claimed, the Examiner notes that these arguments are moot in view of the present rejections that modify Csincsura in view of Christensen.
Regarding Applicant’s argument directed to claim 30 that Beasley’s ribs 140 are not necessarily centered about a longitudinal axis of a cannula since nothing in Beasley requires the cannula to be inserted along the central access 111, the Examiner notes that the rejection sets forth that the arcuate ribs are located on the septum, around its central axis and, since the tactile feature taught by Larsen lies along the central axis of the fluid path, one of ordinary skill in the art would recognize that modifying Larsen in view of Beasley would place the arcuate ribs around the central axis of the fluid path. Therefore, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783